DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
A Reply was filed 4 October 2021.  Claims 13-15, 20-25, 28-52, and 54-73 are pending.  Claims 13-15, 20-24, and 54-64 are withdrawn.  Thus, claims 25, 28-52, and 65-73 are considered herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
Claims 25, 28-52, and 65-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 25
The phrase “wherein said resonance neutron absorption cross-section overlaps with a thermal neutron population of said neutron population” constitutes new matter.
The phrase “wherein said energy production process comprises a release of nuclear energy from a fusion process” constitutes new matter.

Claims 25, 28-52, and 65-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 25
It is unclear how the nanofuel engine results in a release of nuclear energy from a “fusion process”.  As best understood the nuclear reaction is a fission process, not a fusion process.  For example, note the published specification at [0024] and [0257].

Claim Rejections - 35 USC § 103
Claims 25, 28-45, 52, and 65-73, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alesso (“Inherently safe nuclear-driven internal combustion engines”, Technical report UCRLJC-107417, LLNL, June 1991) in view of Martin (US 2009/0277157), and either Rodgers ("Investigation of applications for high-Wu ("Synthesis of colloidal uranium-dioxide nanocrystals", Journal of the American Chemical Society 128, no. 51 (2006): 16522-16523). 
Alesso discloses an engine (e.g., internal combustion engine) that uses nuclear fuel (e.g., Figure 1, pages 1-2).  The fuel comprises a fissile fuel (e.g., 233U, 239Pu), a passive agent (e.g., 240Pu), and a moderator (e.g., H, D2).  The nuclear fuel is compressed (e.g., Figure 1; page 1, last paragraph).  The nuclear fuel is ignited using a neutron source (e.g., page 2).  Alesso also discloses an Otto cycle (e.g., page 2, first paragraph); a piston (e.g., page 1, last paragraph); and a shaft (e.g., page 5, first paragraph).  Alesso recognizes (e.g., page 4) benefits in using small sized fuel, such as by atomizing the fuel (e.g., an aerosol fuel).
Martin (cited via IDS) shows that it is well known in the art for an internal combustion engine to use nano-sized fuel.  Martin discloses that using fuel molecules with a smaller diameter provides “better fuel efficiency and reduced emissions . . . as the fuel burns more completely and more cleanly” (e.g., Abstract).  
The skilled artisan would recognize that reducing the size of the fuel to the nanometer scale in Alesso’s internal combustion engine would achieve increased dispersion, allowing for more uniform heat transfer.  Modification of Alesso’s internal combustion engine to have used nano-sized fuel, as suggested by Martin, would have been obvious to one of ordinary skill in the art.
Rodgers shows that it is well known in the art to provide nuclear fuel as a nanofuel (e.g., fissioning uranium plasma) in a nanofuel engine (e.g., nuclear reactor).  
Wu shows that it is well known in the art to provide nuclear fuel as a nanofuel.  For example, the fuel can comprise “spherical particles with a diameter of 5.4 nm” (i.e., page 1, col. 1, paragraph 4).  Particularly note the first column on page 1 and the last paragraph on page 2.
  Further modification of Alesso’s engine to have used nano-sized nuclear fuel, as suggested by Rodgers and Wu, to provide nuclear energy would have been obvious to one of ordinary skill in the art.  Also, mere differences in relative fuel dimension or configuration is typically not a patentably distinct feature, especially when the skilled artisan would realize that Alesso’s engine can be correspondingly used with various fuel dimensions.  See In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP 2144.
Use of nuclear fuel to generate electricity, distributing the electricity to users, and also charging a fee for the electricity is conventional.  It would have been obvious to one of ordinary skill in the art to have employed Alesso’s engine in such capitalistic manner.
Other features of the dependent claims are conventional in the art.  Some claims mention well known parameters to describe an engine cycle.  For example, claim 32 relates to using dimensionless parameters to describe an Otto cycle.  As previously noted, Alesso indicates (e.g., page 2) that an Otto cycle can be used.  The skilled artisan would understand that with use of dimensionless quantities, several Otto cycle thermodynamic properties can be conveniently expressed relative to their initial state, and to have provided Alesso with such expression would have been obvious to one of 
The result of the modifications to Alesso would have been predictable to the skilled artisan.

Claims 46-51, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alesso in view of Martin, and either Rodgers or Wu as applied to claim 25 above, and further in view of Skala (US 3,911,284).
Skala shows that it is well known in the art that a rotary engine and a piston engine are some of the many types of internal combustion engines (e.g., col. 7, lines 28-33).  Substitution of one functionally equivalent type of internal combustion engine for another is within the skill of the artisan.  Modification of Alesso to have employed the fuel with a rotary engine, as suggested by Skala, would have been obvious to one of ordinary skill in the art.  Describing a rotary engine by providing dimensions based on the engine shape is within the skill of the artisan, and to have provided Alesso with such expression would have been obvious to one of ordinary skill in the art. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant’s arguments were addressed in the interview on 15 October 2021.  In review, Alesso’s fuel comprises a fissile fuel (233U, 239Pu), a passive agent (240Pu, PuF6), and a moderator (H, H2, He, HF, F2).  Applicant's specification indicates: a fissile fuel as 235U, 233U, or 239Pu [0024]; a passive agent as 240Pu [0025] or 239Pu [0238]; and a moderator as H, H2, D2, HF, or He [0084].  Thus, Alesso discloses the fuel ingredients.  The secondary references show it would have been obvious to one of ordinary skill in the art to provide Alesso’s fuel mixture on the nanometer scale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303 


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646